DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-8 and 10-22 are pending in the application.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following amendment is applied to 03/23/2020 claim set:
Page 2 of 11: claim 1 6th line “the plurality of categories” changed to “a plurality of categories”;
Page 5 of 11: claim 14 3rd line “operation” changed to “operations”;
Page 5 of 11: claim 14 3rd line from bottom “for ach of a” changed to “for each of a”;
Page 6 of 11: 16th line at the end “item,,” changed to “item,”;
Page 8 of 11: 1st line at the end “item,,” changed to “item,”.

Allowable Subject Matter
Claims 1-2, 4-8 and 10-22 are allowed.
The following is Examiner’s statement of reasons of allowance.
The current application is directed to method, system and medium for training a neural network. As per independent claim 1, prior art taken alone or in combination with fails to disclose or teach the method recited. Specifically, in claim 1 the following limitations are not taught in prior art:
“obtaining a labeled batch of labeled training items, wherein each labeled training item in the labeled batch is associated with a respective label that identifies a category to which the labeled training item belongs; 
processing the labeled training items in the labeled batch using the neural network and in accordance with current values of the network parameters to generate respective embeddings for each of the labeled training items; 
obtaining an unlabeled batch of unlabeled training items; 
processing the unlabeled training items in the unlabeled batch using the neural network and in accordance with the current values of the network parameters to generate respective embeddings for each of the unlabeled training items; 
determining a plurality of similarity values, each similarity value measuring a similarity between the embedding for a respective labeled training item and the embedding for a respective unlabeled training item; 
determining, from the similarity values, a respective roundtrip path probability for each of a plurality of roundtrip paths, wherein each roundtrip path starts from the embedding for a respective starting labeled training item, goes to the embedding for a respective unlabeled training item, and returns to the embedding for a respective ending labeled training item, wherein determining the respective roundtrip path probability for each of the plurality of roundtrip paths comprises: 
determining a forward path probability for a forward path from the embedding for the starting labeled training item for the roundtrip path to the embedding for the unlabeled training item for the roundtrip path based on the similarity value between the embedding for the starting labeled training item for the roundtrip path to the embedding for the unlabeled training item for the roundtrip path; 
determining a backward path probability for a backward path from the embedding for the unlabeled training item for the roundtrip path to the embedding for the ending labeled training item for the roundtrip path based on the similarity value between the embedding for the unlabeled training item for the roundtrip path and the embedding for the ending labeled training item for the roundtrip path; and 
determining the roundtrip path probability from the product of the forward path probability and the backward path probability; and 
performing an iteration of a neural network training procedure to determine a first value update to the current values of the network parameters that decreases roundtrip path probabilities for incorrect roundtrip paths, wherein an incorrect roundtrip path is a roundtrip path for which the starting labeled training item and the ending labeled training item have different labels.”

Independent claims 14-15 include similar features as recited in claim 1 above.
The following PA is considered related to the application: Weston et al. (US Publication 2009/0204558 A1), Ghaeini et al. (US Publication 2019/0205733 A1), HAQUE et al. (US Publication 2016/0371431 A1), Guo et al. (US Patent 8,527,432 B1), and Zhou et al. (Zhou, X., et al., “Semi-supervised learning”, in Academic Press Library in Signal Processing, Chapter 22, pp. 1239-1269, 2014). Prior art taken alone or in combination with fails to disclose or teach the limitations listed above.
Prior art searched but not listed above is recorded in PTO-892.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664